Citation Nr: 0601152	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  99-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
peptic ulcer disease (PUD), with diverticulitis.

2.  Whether the reduction of the assigned rating for the 
veteran's service-connected left eye disorder from 90 to 60 
percent, effective November 1, 1999, was proper.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from May 1955 to July 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A September 1998 rating 
decision granted a compensable evaluation of 20 percent for 
PUD.  An August 1999 rating decision reduced the assigned 
evaluation of the veteran's left eye disorder from 90 percent 
to 60 percent, effective November 1, 1999.  The veteran 
perfected appeals of both determinations.

In his April 1999 substantive appeal of the PUD 
determination, the veteran requested a Board hearing.  In a 
November 1999 statement, he withdrew his request for a Board 
hearing.  A transcript of the January 1999 RO hearing on the 
PUD appeal is associated with the claims file.

A June 1987 rating decision denied an application for an 
increase in the evaluation of the left eye disorder, and the 
veteran perfected an appeal.  After a 1988 Board remand, a 
September 1988 rating decision increased the evaluation from 
30 percent to 60 percent and determined that the increase was 
a full grant of benefits, and that the veteran's appeal was 
deemed withdrawn.  A July 2003 Board decision determined that 
the veteran concurred and in fact withdrew his appeal of the 
September 1988 increase, and the Board dismissed the appeal 
of the September 1988 rating action.  See 38 C.F.R. § 20.202, 
20.204(b), (c) (2005).  There is no record of the July 2003 
Board decision having been appealed, and it became final.  
Thus, this decision will not address any assertion that the 
veteran did not accept the September 1988 rating action, and 
that his earlier appeal of that issue is still pending.

The veteran also filed motions that there was clear and 
unmistakable error in a September 1989 rating decision, which 
granted an increase from 60 percent to 90 percent for his 
left eye disability, and in a June 1996 rating decision which 
denied a total disability rating on the basis of individual 
unemployability (TDIU).  In a separate decision, in July 
2003, the Board remanded those issues for issuance of a 
Statement of the Case (SOC).  See 38 C.F.R. § 19.26 (2005); 
Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was 
issued in March 2005.  The claims file reflects no record of 
the SOC having been returned as undelivered, and neither does 
it reflect any evidence of the veteran having submitted a 
substantive appeal.  Thus, those issues are not before the 
Board and will not be a part of or discussed in this 
decision.

In July 2003, the Board remanded the case to the RO for 
additional development of the appeal of the evaluation of the 
PUD and the reduction of the evaluation of the eye disorder.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's PUD manifests with hyperacidity which is 
controlled with medication; the preponderance of the evidence 
fails to show active ulcer disease or diverticulitis.

3.  Moderately severe ulcer disease with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year have not been 
more nearly approximated.

4.  Severe diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
has not been more nearly approximated.

5.  The 90 percent evaluation for the left eye disability was 
in effect from June 2, 1989, until the reduction effective 
November 1, 1999.

6.  The veteran's visual acuity in the right eye was 20/400 
with light perception in the left eye in June 1989; 20/100 
and light perception in the left eye in 1996; and 20/80 in 
the right eye in August 1999.  Interim examination reports 
reflect findings of 20/50 visual acuity of the right eye and 
hand motions in the left eye. 


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
PUD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7305 (2005).

2.  The reduction in rating to 60 percent for the veteran's 
service-connected left eye disability was proper, and the 
criteria for restoration of a 90 percent disability rating 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.3, 
4.7, 4.83a, 4.84a, Diagnostic Code 6069 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  .  In this case, the initial RO decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the RO could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the RO did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120.

As will be discussed below, the VCAA provisions have been 
considered and complied with, where applicable.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in letters of March 2003 and March 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increase 
and entitlement to restoration of a reduced evaluation, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the SOC, and a Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, and the transcript of his 
testimony at the RO hearing.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Increased Rating Claim

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

Historically, a December 1975 rating decision granted service 
connection for PUD and diverticulitis with a noncompensable 
evaluation.  A November 1992 rating decision granted a 
compensable evaluation of 20 percent, and a June 1996 rating 
decision reduced the evaluation back to noncompensable.  The 
veteran filed his current application for an increase in 
March 1998.

A July 1997 private X-ray examination report reflects that a 
barium enema showed universal diverticulosis with redundancy, 
and no obstructive or constrictive pathology was shown.

The July 1998 VA examination report reflects that the veteran 
related that there had been no vomiting, hematemesis, or 
melena.  He had received treatment for his diverticulosis, 
which was to increase the fiber in his diet.  He also denied 
constipation or diarrhea, but he reported almost constant 
abdominal pain, sort of a colicky gas pain going from one 
side to the other across the abdomen.  On a scale of 1 to 10, 
he assessed the pain as 3/10, but also related that there 
were times when it was 10/10, particularly when he 
experienced a lot of gas and belching.  The veteran also 
related that he believed that he had distension most of the 
time, but no episodes of colic.  The veteran also denied any 
problem with ulcer disease, and he had no pain midline in the 
upper abdomen.  Physical examination revealed the veteran to 
be obese and he had pain on the left and right, worse on the 
left upon palpation.  It was difficult to feel the liver or 
the spleen because of his large protruding abdomen.  

At the intestines examination of the same day, the examiner 
noted no signs of anemia.  Rectal examination was heme-
negative, and bowel sounds were active.  The examiner saw no 
evidence which indicated an endoscopy.  There were no 
adhesions.  The veteran was not on medication for PUD at the 
time of the examination.  The examiner noted a 1992 upper 
gastrointestinal series and barium enema at the time, which 
showed a few small and one large sigmoid diverticula, but no 
evidence of diverticulitis.  The examiners suggested the 
veteran use Metamucil daily, in addition to more fiber in his 
diet, in order to decrease his abdominal pain.  Analysis of 
the veteran's blood work showed no evidence of anemia or that 
he was having problems with bleeding.  The veteran again 
denied problems with vomiting, constipation, or diarrhea, but 
did note some nausea in the past 2 to 7 days with food or 
water.  

The September 1998 rating decision granted a compensable 
evaluation of 20 percent, effective March 1998.  The RO 
indicated that his symptoms approximated moderate continuous 
symptoms.  In a November 1998 statement, the veteran 
requested separate ratings for his PUD and diverticulitis.

At the January 1999 RO hearing, the veteran withdrew his 
demand for separate ratings for PUD and diverticulitis.  
Transcript (T), p. 2.  The veteran related that he had 
diarrhea two to four times a month, and that he was 
constipated almost daily, as well as constant abdominal pain.  
The veteran also claimed recurring episodes of his ulcer 
around three times a week.  The veteran described his ulcer 
symptoms as like he was hungry, and it felt like it "went up 
to like a heart attack."  He drank milk and took Maalox for 
relief.  The diverticulitis started on his right side and 
sometimes it felt like it was going to pop right out because 
the pain was so heavy.  That pain was almost constant.  His 
providers recommended Maalox.  On a scale of 1 to 10, he 
assessed his pain as 8/10.  T, pp. 3-4.

The August 2004 VA examination report reflects that the 
examiner reviewed the claims file as part of the examination.  
The veteran weighed 284 pounds compared to 294 pounds in June 
2003.  The examiner noted that recently three out of three 
stools were negative for hemoccult testing.  Also noted were 
hospitalizations for loss of consciousness related to the 
veteran's poorly controlled diabetes.  In February 2004, he 
was referred for increased edema in his abdomen, and he 
received two units of packed red blood cells.  The Discharge 
Summary reflected that the units were for hypochromic 
microcytic anemia thought to be multi-factorial with renal 
insufficiency and adult onset diabetes.  The records also 
indicated that the veteran had been on proton pump 
inhibitors, and he denied heartburn, nausea, vomiting, 
dysphagia, anorexia, or early satiety.  He complained of left 
lower quadrant pain.  He denied diarrhea, constipation, 
rectal bleeding, melena, fever, or chills.  The veteran 
related that his pain was non-radiating and unrelated to 
dietary intake.  It was mildly improved with bowel movement.  

At the examination, the veteran related that he experienced 
nausea about once a month.  The last episode of emesis was 
six months prior to the examination.  He denied heartburn, 
and he was currently using Omeprazole.  He also reported left 
lower quadrant pain about twice a month, where he felt a lump 
which he was able to push back in.  It typically happened 
three to four hours after meals.  He described his stools as 
soft, without blood or hematochezia, and he admitted to some 
incontinent episodes.  Physical examination revealed the 
abdomen to be grossly obese and soft.  There was a reducible 
umbilical hernia noted.  Extremities color was pink, skin was 
warm and dry, and there was +2 pitting edema to lower 
extremities bilaterally, with flat, reddened non-open areas 
in the bilateral calves.  There was no hair growth noted 
bilaterally as well.  The diagnosis was that there was no 
evidence of current active ulcer disease or diverticulitis, 
and that the veteran likely had a hyperacidity condition, 
which was controlled with Omeprazole.



Analysis

The rating criteria provide that, ulcer disease, severe, 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  A moderately severe ulcer manifested by symptoms 
less than "severe" but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year warrants a 40 percent rating.  Id.  
Moderate ulcer disease with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations warrants 
a 20 percent rating.  Id.  Mild ulcer disease with recurring 
symptoms once or twice yearly warrants a 10 percent rating.  
Id.

The Board finds that the veteran's PUD more nearly 
approximates a 20 percent evaluation than a higher, 40 
percent, evaluation.  38 C.F.R. § 4.7.  While the competent 
medical evidence of record shows the veteran to have 
manifested slightly more symptoms earlier in the appeal 
period, the most recent examination report reflects that the 
veteran's PUD is minimally symptomatic.  Further, the Board 
notes that the 1998 examination report reflects that, even 
with the symptoms manifested, the veteran did not more nearly 
approximate a 40 percent or higher evaluation.  There is no 
evidence of anemia, incapacitating episodes, or unexplained 
weight loss affecting his health.  In this regard, the 
veteran was noted to be obese, and remained so even after 
losing some weight.  None of the examiners indicated that any 
weight loss shown impaired his health, or was the result of 
PUD symptoms.  Moreover, the Board notes that the treatment 
records associated with the claims file reflects that the 
veteran is encouraged to lose weight as part of the 
management of his diabetes disability.  The 2004 examination 
also found no evidence of active diverticulitis.  

Thus, while the veteran may have diverticulosis, the 
condition is not currently active.  Moreover, the veteran 
reported no severe diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
The Board notes the veteran's testimony at the RO hearing, 
but finds it was inconsistent with the symptoms he reported 
at the examinations as concerned his ulcer.  Nonetheless, he 
did not claim severe diarrhea or alternating diarrhea and 
constipation.  Thus, there is no competent evidence to show 
more near approximation of a higher rating on the basis of 
diverticulitis symptomatology.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7327, 7319.

As a final matter, the Board notes that the veteran's PUD and 
diverticulosis cannot be separately rated as a matter of law.  
See 38 C.F.R. § 4.114 (Diagnostic Codes 7301 through 7329 
cannot be combined).

The Board has considered the doctrine of reasonable doubt and 
finds that the preponderance of the evidence shows the 
veteran's PUD more nearly approximates a 20 percent 
evaluation, and that 20 percent adequately compensates him 
for his PUD and diverticulosis disability.  38 C.F.R. §§ 4.1, 
4.3, 4.7.


Propriety Of Reduction

Relevant law and regulation

Prior to a reduction or discontinuation of compensation, a 
recipient of VA benefits is entitled to notice of the 
proposed reduction with a detailed explanation of the reasons 
for the proposed reduction and 60 days in which to respond to 
the proposed action.  38 C.F.R. § 3.105(e).  In a June 1999 
rating decision and transmittal letter, the RO notified the 
veteran of the proposed reduction, the reasons for the 
proposal, and of his rights under the process, to include the 
right to request a hearing.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  When a veteran's disability rating is 
reduced without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires 
VA to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Thus, in any rating-reduction case not only 
must it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction. In such 
cases the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992).

Thus, for disabilities that have continued for five years or 
more, the issue is whether material improvement in a 
veteran's disability was demonstrated in order to warrant a 
reduction in such compensation benefits.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).  In such cases examinations less full and 
complete than those on which payments were authorized will 
not be used as the basis for reductions.  38 C.F.R. § 
3.344(a).

The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 
(1993); see also Kitchens, supra.(holding that when a RO 
reduces a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio.)

Factual background

Historically, a December 1975 rating decision granted service 
connection for the eye disability with a 30 percent 
evaluation, effective July 1975.  The rating action was based 
on a November 1975 private ophthalmatology examination.  That 
examination report reflects that the veteran related that his 
left eye vision was presumably normal until age 18, when it 
became poor without any injury or treatment.  Examination 
revealed uncorrected vision in the right eye of 20/25,
 and less than 20/400 in the left eye.  The examiner noted 
that reading vision was good in the right eye, but no useful 
reading vision was obtained in the left eye.  Opthalmoscopic 
examination of the right eye showed the media to be clear, 
with the disc health and many scattered small drusen present.  
The left eye showed considerably more and larger drusen.  The 
examiner opined that the etiology of the veteran's poor left 
eye vision was anisometropia, which he suspected was present 
from birth.  Service connection was for fundus 
flavimaculatus, the diagnosis noted in his service medical 
records.

In 1980, the veteran informed the RO that his vision had 
steadily declined during the interim.  He submitted a 1978 
Air Force examination conducted while he was temporarily 
retired.  That report reflected that examination showed best 
corrected vision in the right eye of 20/60 and 20/400 in the 
left eye.  Near visual acuity in the right eye was 20/70 and 
the left was greater than 20/800.  Visual field examination 
revealed marked constriction bilaterally.  Fundus examination 
showed flecked retina in both eyes.  Dilate examination 
showed fundus flavimaculatus bilaterally. The impression was 
fundus flavimaculatus.  The June 1980 VA examination report 
reflects that examination revealed uncorrected and best 
corrected vision of the right eye to be 20/30 and counting 
fingers at two feet in the left eye.  Slit lamp showed clear 
cornea in both eyes, and deep anterior chamber was clear 
bilaterally.  The impression was that the fundus 
flavimaculatus was stable at that time, with decreased vision 
in both eyes and no hope of an increase in visual acuity.

A September 1988 rating decision reflects that the veteran's 
eye disability had been the subject of numerous examinations.  
In July 1982, examination revealed right eye visual acuity of 
20/30 and counting fingers only in the left eye.  The 
examiner noted a 1986 examination which showed hand motion 
only in the left eye and 20/50 in the right eye.  The June 
1987 VA examination revealed light perception only in the 
left eye and 20/200 in the right eye, but the examination was 
deemed unreliable.  The June 1988 examination revealed best 
corrected vision of light perception in the left eye and 
20/80 in the right eye.  While there was concern that noted 
macular lesions could be due to macular degeneration, it was 
determined that the evidence, overall, showed the current 
reading of 20/80 to be due to degeneration.  The rating 
action increased the evaluation from 30 percent to 60 
percent, effective January 1987.

The June 1989 VA examination report reflects that uncorrected 
and best corrected visual acuity of the right eye was 20/400 
and light perception in the left eye.  The examiner noted 
that the lesions were not characteristic of fundus 
flavimaculatus, that he disagreed with the diagnosis of 
record, and that the degeneration was of the drusenoid type.  
While noting the question of the diagnosis, the September 
1989 rating decision increased the evaluation of the left eye 
disability from 60 percent to 90 percent, effective June 
1989.

In response to the examiner's questioning of the diagnosis in 
the 1989 examination report, the RO requested an expert 
review of the claims file in August 1990.  In the September 
1990 reply, the VA Chief of the Eye Section, related that, 
initially, he was inclined to give more credence to the 
doctor who initially diagnosed the veteran in Germany in the 
1970s than the more current opinions, as the German 
specialist was a world renowned ophthalmologist and director 
of a university clinic.  He decided, however, that the 
veteran would be better served by another examination.  In 
March 1991, the VA consultant responded that, after extensive 
examination and work-up, the examiners opined that the 
veteran's symptoms did not fit fundus flavimaculatus but 
familial drusen, although the marked decrease in the 
veteran's vision, especially in the left eye, was not usually 
seen with familial drusen.

An October 1994 VA treatment note reflects that the visual 
acuity of the right eye had decreased.  Examination revealed 
multiple small drusenoid lesions, left greater than right.  
The March 1996 examination report reflects that the 
uncorrected far vision of the right eye was 5/200 and 20/100 
corrected.  The Board notes that 20/80 was lined out and 
initialed by the examiner.  The left eye was light 
perception.  The examiner noted scattered depigmented areas 
throughout the fundus of the right eye.  The examiner noted 
that the right eye had been very slowly, progressively, 
getting worse, and that the best corrected vision was 20/80 
and light perception in the left eye.  Also noted was that 
the right eye visual field showed concentric contraction but 
otherwise unremarkable, and that the veteran had diabetic 
retinopathy.  The June 1996 rating decision determined that 
the veteran's best corrected vision in the right eye was 
20/100 with light perception in the left eye and continued 
the 90 percent evaluation.  The rating action noted, however, 
that the veteran's right eye was not as severely disabled as 
previously reported, and the then current rating was 
continued until a future examination could be scheduled.

Treatment records reflect that one of the veteran's private 
providers referred him for an eye examination.  The August 
1997 report reflects that the visual acuity in the right eye 
was 20/50 and hand motion vision in the left eye.  
Intraocular pressure was 19 bilaterally.  The diagnoses 
included background diabetic retinopathy with bilateral 
macular edema, bilateral fundus flavimaculatus, and diabetic 
cataracts.  The examiner noted that the veteran might need a 
laser procedure to protect his good vision in the right eye 
due to the progression of the diabetic retinopathy.

The RO referred the veteran to the University of Pittsburgh, 
School of Medicine, Department of Ophthalmology, for an 
examination.  The May 1998 report reflects that the veteran 
presented with a history of diabetic retinopathy, new 
hemorrhage, and long-standing history of drusen in each eye.  
Visual acuity in the right eye was 20/40 and questionable 
hand motion in the left eye.  Color photographs showed the 
extent of the drusen was not significantly changed from 
previous studies, but the numerous hemorrhages in the central 
media, and the onset of new exudates was consistent with 
progression of the diabetic retinopathy.  The diagnoses 
included background diabetic retinopathy increased in 
severity since 1989.  The presence of a nerve fiber infarct 
in the left eye suggested either advanced diabetic 
retinopathy or early prepoliferative changes.  Mild macular 
edema, left eye greater than right, and evidence of previous 
scattered laser photocoagulation in a limited area, left eye.

The May 1998 VA examination report reflects that the veteran 
underwent laser treatment of the left eye secondary to his 
diabetes one year earlier.  Examination revealed best 
corrected visual acuity of the right eye to be 20/40 minus 
and hand motions at one foot in the left eye.  He was able to 
read J-2 in the right eye at near using a plus-four add.  The 
external examination, versions, and confrontation visual 
fields were within normal limits in each eye.  Slit lamp 
revealed a normal anterior chamber, cornea, conjunctiva, and 
iris in each eye.  Trace nuclear sclerotic cataract was seen 
in each eye and grade one-plus posterior subcapsular cataract 
was seen in the right eye.  Intraocular pressure was 18 mm of 
mercury in each eye.  Dilated fundus revealed healthy, pink 
rims in each eye.  Extensive hemorrhage, exudates, and cotton 
wool were seen throughout the posterior pole of each eye.  No 
neovascularization was seen elsewhere or on the disc.  
Clinically significantly macular edema was seen in the right 
eye, and a block hemorrhage was seen inferotemporal to the 
foveola in the right eye.  Using the potential acuity meter, 
the veteran was able to read none of the letters.  He was 
able to achieve 200 seconds of stereo acuity using the animal 
targets on the vectograph.  The examiner noted that the 
ophthalmologist also opined that the physical examination 
suggested much better vision in the left eye than was 
elicited at the examination, suggesting the possibility of a 
functional vision component.

At the April 1999 VA examination, best corrected visual 
acuity was 20/50 in the right eye and hand motions at one 
foot in the left eye.  He was able to read J2 at near.  An 
August 1999 report of the veteran's private provider reflects 
that examination revealed best corrected vision to be 20/80 
in the right eye and count fingers in the left eye.  The 
examiner opined that cataract surgery could conceivably lead 
to some degree of visual improvement.

Upon receipt of the 1998 reports set forth above, the RO 
issued the June 1999 rating decision which proposed to reduce 
the evaluation of the veteran's left eye disability from 90 
percent to 60 percent.  The rating action noted that the 
report of the veteran's private provider supported the 
action, and that the improvement of the veteran's right eye 
visual acuity had been sustained over several years.  A June 
1999 RO letter notified the veteran of the proposed action, 
the evidence on which it was based, that he could submit 
evidence and request a personal hearing.  An August 1999 
rating decision reduced the evaluation from 90 percent to 60 
percent, effective November 1, 1999.

An April 2002 examination noted visual acuity of 20/80 in the 
right eye and light perception in the left eye.  Gross 
peripheral visual fields by confrontation to all were full 
and normal bilaterally.  A VA outpatient treatment report 
from July 2004 noted visual acuity of 20/100 in the right eye 
and light perception in the left eye.  

A May 2005 examination revealed visual acuity of 20/800 in 
the right eye at near, count fingers at 2 feet at distance.  
Left eye had light perception only.  Visual field in the 
right eye was full.  An August 2005 rating decision awarded a 
100 percent evaluation for the veteran's bilateral eye 
condition, effective the date of the VA examination.  

Analysis

For VA purposes, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a. Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

The applicable rating criteria provide that an eye disability 
which manifests with light perception only in one eye and 
visual acuity of 10/200 (20/400) in the other eye warrants an 
evaluation of 90 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6068.  Light perception in one eye and 20/100 in the other 
warrants an evaluation of 60 percent.  Diagnostic Code 6069.  
Light perception in one eye and 20/70 in the other eye 
warrants an evaluation of 50 percent.  Id.  Light perception 
in one eye and 20/50 in the other eye warrants an evaluation 
of 40 percent.  Id.

As set forth above, the June 1996 rating decision found 
improvement in the veteran's corrected visual acuity in the 
right eye, to 20/100, but continued the 90 percent evaluation 
pending reexamination.  The VA examination in August 1999 
revealed the veteran's visual acuity to be 20/50 in the right 
eye.  His private provider's examination revealed it to be 
20/80.  Neither of those findings more nearly approximate the 
60 percent granted by the RO, although the Board will not 
disturb that assignment.  Visual acuity of light perception 
in one eye and 20/50 in the other warrants a 40 percent 
evaluation.  Diagnostic Code 6069.  Visual acuity of 20/80 
more nearly approximates 20/70 than 20/100, which warrants 
and evaluation of 50 percent.  Id.  In addition, the evidence 
showed normal visual fields in the right eye on the May 1998 
examination and all subsequent examinations; thus, visual 
acuity is the appropriate objective criteria for evaluating 
the veteran in this case. 

Procedurally, the Board finds that the June 1999 notice 
letter complied with the procedural requirements of section 
3.105(e).  The veteran was fully apprised of the basis for 
the action and the evidence relied on for the determination.  
The Board also finds that the June 1999 rating decision 
complied with sections 3.344(a) and (b).  

Additionally, the claims file reflects that the veteran's 
several examinations over the years were considered, to 
include examinations by his private providers.  Further, the 
veteran was referred for specialty examinations outside VA, 
and the 1999 rating action was based on examinations as full 
and complete as those on which the 90 percent evaluation was 
granted.  38 C.F.R. § 3.344.  The competent evidence of 
record reflects that, as of the 1999 action, the ordinary 
conditions of the veteran's life were consistent with those 
when the 90 percent evaluation was granted in 1989, which was 
that he was unemployed and manifesting nonservice-connected 
diabetes and diabetic retinopathy.  

Thus, the Board finds that the preponderance of the evidence 
shows that, after the June 1989 VA examination, the veteran's 
right eye visual acuity showed steady improvement, and the 
reduction was based upon multiple examination results.  The 
Board notes the examination reports finding that his 
nonservice-connected diabetic retinopathy was progressively 
getting worse, but the veteran's eye disability is 
appropriately rated based upon objective criteria such as 
visual acuity.  

The Board has considered the doctrine of reasonable doubt and 
finds that the evidence of record shows the visual acuity of 
his right eye to have manifested sustained improvement 
between September 1989 and June 1999.  38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6069.  Thus, the 
reduction from 90 percent to 60 percent was proper.  

Finally, in response to the veteran's contention, his 90 
percent rating was not "protected" as it was not in effect 
for at least 20 years, and was properly subject to reduction 
for improvement.  38 C.F.R. § 3.951(b) (2005).


ORDER

Entitlement to an increased rating for PUD, with 
diverticulitis, is denied.

Entitlement to a restoration of a 90 percent rating for left 
eye disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


